                                                                       Case 2:20-ap-01575-ER          Doc 9 Filed 09/15/20 Entered 09/15/20 14:27:38            Desc
                                                                                                      Main Document     Page 1 of 4


                                                                   1      Steven J. Kahn (CA Bar No. 76933)
                                                                          Gail S. Greenwood (CA Bar No. 169939)
                                                                   2      PACHULSKI STANG ZIEHL & JONES LLP
                                                                          10100 Santa Monica Blvd., 13th Floor
                                                                   3      Los Angeles, California 90067
                                                                          Telephone: 310/277-6910
                                                                   4      Facsimile: 310/201-0760
                                                                          E-mail: skahn@pszjlaw.com
                                                                   5               ggreenwood@pszjlaw.com

                                                                   6      Co-Counsel to Chapter 11 Debtors and
                                                                          Debtors In Possession
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   9      In re                                                    Lead Case No. 2:18-bk-20151-ER
                                                                  10      VERITY HEALTH SYSTEM OF                                  Jointly administered with:
                                                                          CALIFORNIA, INC., et al.,                                Case No. 2:18-bk-20162-ER;
                                                                  11                                                               Case No. 2:18-bk-20163-ER;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                   Debtors and Debtors In Possession.              Case No. 2:18-bk-20164-ER;
                                                                  12                                                               Case No. 2:18-bk-20165-ER;
                                                                           Affects All Debtors                                    Case No. 2:18-bk-20167-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13       Affects Verity Health System of California, Inc.       Case No. 2:18-bk-20168-ER;
                                           ATTORNEYS AT LAW




                                                                           Affects O’Connor Hospital                              Case No. 2:18-bk-20169-ER;
                                                                  14       Affects Saint Louise Regional Hospital                 Case No. 2:18-bk-20171-ER;
                                                                           Affects St. Francis Medical Center                     Case No. 2:18-bk-20172-ER;
                                                                  15       Affects St. Vincent Medical Center                     Case No. 2:18-bk-20173-ER;
                                                                           Affects Seton Medical Center                           Case No. 2:18-bk-20175-ER;
                                                                  16       Affects O’Connor Hospital Foundation                   Case No. 2:18-bk-20176-ER;
                                                                           Affects Saint Louise Regional Hospital                 Case No. 2:18-bk-20178-ER;
                                                                  17        Foundation                                             Case No. 2:18-bk-20179-ER;
                                                                           Affects St. Francis Medical Center of Lynwood          Case No. 2:18-bk-20180-ER;
                                                                  18        Foundation                                             Case No. 2:18-bk-20181-ER;
                                                                           Affects St. Vincent Foundation
                                                                  19       Affects St. Vincent Dialysis Center, Inc.              Chapter 11 Cases
                                                                           Affects Seton Medical Center Foundation
                                                                  20       Affects Verity Business Services                       Hon. Ernest M. Robles
                                                                           Affects Verity Medical Foundation
                                                                  21       Affects Verity Holdings, LLC                           Adversary No. 2:20-ap-01575-ER
                                                                           Affects De Paul Ventures, LLC
                                                                  22       Affects De Paul Ventures - San Jose Dialysis,          AMENDED
                                                                            LLC                                                    SUMMONS SERVICE EXECUTED
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                               1
                                                                         DOCS_LA:324117.3 89566/002
                                                                       Case 2:20-ap-01575-ER              Doc 9 Filed 09/15/20 Entered 09/15/20 14:27:38   Desc
                                                                                                          Main Document     Page 2 of 4


                                                                   1      ST. VINCENT MEDICAL CENTER, a
                                                                          California nonprofit public benefit corporation,
                                                                   2      SETON MEDICAL CENTER, a California
                                                                          nonprofit public benefit corporation,
                                                                   3      O’CONNOR HOSPITAL, a California nonprofit
                                                                          public benefit corporation, and SAINT LOUISE
                                                                   4      REGIONAL HOSPITAL, a California nonprofit
                                                                          public benefit corporation,
                                                                   5
                                                                                            Plaintiffs,
                                                                   6      v.

                                                                   7      CALIFORNIA PHYSICIANS’ SERVICE dba
                                                                          BLUE SHIELD OF CALIFORNIA, a California
                                                                   8      nonprofit public benefit corporation,

                                                                   9                        Defendant.

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                            2
                                                                         DOCS_LA:324117.3 89566/002
        Case 2:20-ap-01575-ER                   Doc 9 Filed 09/15/20 Entered 09/15/20 14:27:38                                     Desc
                                                Main Document     Page 3 of 4


                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): SUMMONS SERVICE EXECUTED
(OF: (1) SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [DKT. NO. 2];
(2) COMPLAINT FOR BREACH OF WRITTEN CONTRACTS, TURNOVER, UNJUST ENRICHMENT, AND DAMAGES
FOR VIOLATION OF THE AUTOMATIC STAY [DKT. NO. 1]; (3) SCHEDULING ORDER [DKT. NO. 3]; AND (4)
ORDER RE COURTROOM PROCEDURES [DKT. NO. 4] will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 15, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:




                                                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 15, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 15, 2020           Mary de Leon                                                  /s/ Mary de Leon
  Date                         Printed Name                                                  Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                     F 9013-3.1.PROOF.SERVICE
DOCS_LA:324117.3 89566/002
        Case 2:20-ap-01575-ER                   Doc 9 Filed 09/15/20 Entered 09/15/20 14:27:38                                     Desc
                                                Main Document     Page 4 of 4


MAILING INFORMATION FOR ADVERSARY CASE NO. 2:20-ap-01575-ER

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Steven J Kahn skahn@pszyjw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

Michael Reynolds
Snell & Wilmer
600 Anton Boulevard, Suite 1400
Costa Mesa, CA 92626

California Physicians’ Service dba Blue Shield of California,
a California Nonprofit Public Benefit Corporation,
c/o its Registered Agent for Service of Process
Cogency Global Inc.
1325 J Street, Suite 1550
Sacramento, CA 95814




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                     F 9013-3.1.PROOF.SERVICE
DOCS_LA:324117.3 89566/002
